COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00279-CR


RONNIE CHARLES SCOTT                                                   APPELLANT

                                         V.

THE STATE OF TEXAS                                                           STATE


                                      ----------

      FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Appellant Ronnie Charles Scott attempts to appeal from his felony driving

while intoxicated conviction. The trial court’s certification of Appellant’s right to

appeal states that this “is a plea-bargain case, and the defendant has NO right of

appeal” and that “the defendant has waived the right of appeal.” See Tex. R.

App. P. 25.2(a)(2). On June 27, 2012, we notified Appellant that this appeal

could be dismissed unless he or any party desiring to continue the appeal filed a
      1
       See Tex. R. App. P. 47.4.
response showing grounds for continuing the appeal. Appellant filed a pro se

response that does not present grounds for continuing the appeal.

      The Texas Rules of Appellate Procedure are clear that in a plea-bargain

case, an appellant may appeal only those matters that were raised by written

motion filed and ruled on before trial or after getting the trial court’s permission to

appeal. See Tex. R. App. P. 25.2(a)(2). Because the trial court’s certification

reflects that Appellant has no right of appeal, we dismiss this appeal for want of

jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d), 43.2(f).



                                                     PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 26, 2012




                                          2